Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  February 1, 2008                                                                Clifford W. Taylor,
                                                                                           Chief Justice

  133209                                                                         Michael F. Cavanagh
  133210                                                                         Elizabeth A. Weaver
                                                                                        Marilyn Kelly
                                                                                   Maura D. Corrigan
                                                                                 Robert P. Young, Jr.
  JUDY A. LONG, Personal Representative                                          Stephen J. Markman,
                                                                                                Justices
  of the Estate of James E. Long, Deceased,

                 Plaintiff-Appellee, 

  v        	                                            SC: 133209-133210     

                                                        COA: 261050, 261051     

                                                        Wayne CC: 03-330994-NH

  DR. FOLAYAN GOODSON, HENRY

  FORD MEDICAL CENTER, HENRY 

  FORD HEALTH SYSTEM, EARL T. 

  HECKER, D.O., DR. JENNINGS, and 

  DR. SANFORD SKLAR,

            Defendants,
  and
  BOTSFORD GENERAL HOSPITAL, 

  DANIEL L. RICHARDSON, D.O., 

  ROBERT BRECKENFELD, D.O.,

  DR. PENNINGTON, DR. ANDREW

  HANS RIKKERS, and DR. MAUREEN 

  NELSON, 

             Defendants-Appellants.   

  _________________________________________/ 


          By order of May 30, 2007, the application for leave to appeal the April 18, 2006
  judgment of the Court of Appeals was held in abeyance pending the decision in Mullins v
  St Joseph Mercy Hosp (Docket No. 131879). On order of the Court, the case having been
  decided on November 28, 2007, 480 Mich ___ (2007), the application is again considered
  and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the
  judgment of the Court of Appeals because the court erred in invoking the doctrine of
  equitable tolling under these circumstances. Devillers v Auto Club Ins Ass’n, 473 Mich
  562, 586-587 n 65 (2005). However, because the plaintiff falls within the class of
  plaintiffs entitled to relief identified in our order in Mullins, supra, we REMAND this
  case to the Wayne Circuit Court for entry of an order denying the defendants’ motion for
  summary disposition and for further proceedings not inconsistent with this order and the
  order in Mullins.
                                                                                                                2



         CAVANAGH and WEAVER, JJ., concur in the result.

        KELLY, J., concurs and states as follows:
        I concur with the conclusion that our decision in Waltz v Wyse1 does not bar
plaintiff’s claim. But, as explained in my statement in Mazumder v Univ of Michigan Bd
of Regents,2 given the state of the law when the Court of Appeals rendered its decision,
resort to the doctrine of equitable tolling was highly appropriate.




1
    Waltz v Wyse, 469 Mich 642 (2004).
2
    Mazumder v Univ of Michigan Bd of Regents, ___ Mich ___ (2008).



                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          February 1, 2008                    _________________________________________
         l0129                                                                Clerk